Citation Nr: 0211506	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
a right knee injury, status post meniscus repair and anterior 
cruciate ligament (ACL) reconstruction, currently evaluated 
as 10 percent disabling.  

2.  Determination of a proper initial rating for residuals of 
a left knee injury, status post anterior cruciate ligament 
repair, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1997.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from January 1998 and March 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  By those 
decisions, service connection was established for the 
veteran's residuals of right and left knee injuries, and 
initial 10 percent disability evaluations were assigned, 
effective from December 13, 1997.  Following receipt of the 
veteran's timely appeals, the case was referred to the Board, 
and in September 2000, the above-captioned issues were 
referred back to the RO for additional development.  The 
additional development having been completed, the case has 
been returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all evidence necessary for the equitable 
disposition of the issues currently on appeal.  

2.  The veteran's right knee disability is objectively shown 
to involve slight limitation of motion on flexion, and is not 
shown to involve arthritis, ankylosis, functional limitation 
due to pain or weakness, or lateral instability or recurrent 
subluxation.  

3.  The veteran's left knee disability is objectively shown 
to involve slight limitation of motion on flexion, and is not 
shown to involve arthritis, ankylosis, functional limitation 
due to pain or weakness, or lateral instability or recurrent 
subluxation.   



CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right knee injury, status post 
meniscus repair and anterior cruciate ligament 
reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256, 5257, 5259, 5260, 5261, and 5262 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left knee injury, status post 
anterior cruciate ligament repair, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5259, 5260, 5261, and 5262 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his right and left 
knee disabilities is greater than reflected by the initially 
assigned 10 percent disability evaluations.  Accordingly, he 
maintains that he should be entitled to assignment of initial 
ratings in excess of 10 percent.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings, entitlement to service connection, and 
entitlement to TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claims for an increased initial ratings for 
his right and left knee disabilities.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decisions, in the subsequent statements and 
supplemental statement of the case, as well as correspondence 
to the veteran have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  Correspondence dated 
in April 1998, September 2000, and July 2002 from the RO to 
the veteran served to advise him of what types of evidence VA 
would attempt to obtain, and what evidence he was responsible 
for providing.  Moreover, in September 2000, the Board 
remanded the case back to the RO in order to provide for 
additional evidentiary development.  Pursuant to the 
development undertaken as requested by the Board, the veteran 
has been provided with specific notice of his rights and 
obligations under the VCAA.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested that 
the veteran identify all clinical treatment records 
pertaining to his claims for increased ratings.  The veteran 
has, however, failed to respond to the RO's requests for such 
information.  The veteran appears to have submitted 
additional duplicate service medical records in support of 
his claims.  In any event, the Board concludes that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issues 
on appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
reports of VA rating examinations which address the specific 
questions involved in determining the issues on appeal, and 
personal statements made by the veteran in support of his 
claims.  The Board notes that the veteran has declined the 
opportunity to appear before either a Hearing Officer or a 
member of the Board and present testimony at a personal 
hearing.  

The Board concludes that in light of the findings offered by 
the VA rating examiners discussed below, scheduling the 
veteran for an additional rating examination would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
disability ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2001), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).

Historically, service connection for residuals of right and 
left knee injuries was established by a January 1998 rating 
decision.  An initial 10 percent evaluation was assigned for 
the right knee disability, characterized as residuals of a 
right knee injury, status post meniscus repair and anterior 
cruciate ligament reconstruction, effective from December 13, 
1997.  The veteran's left knee disability, characterized as 
residuals of a left knee injury, status post anterior 
cruciate ligament repair, was assigned an initial 
noncompensable evaluation.  The veteran submitted a timely 
notice of disagreement regarding the RO's determination with 
respect to the initial ratings assigned for his bilateral 
knee disability.  By a March 1999 rating decision, he was 
assigned an increased initial 10 percent evaluation for his 
left knee disability.  The initial rating for the right knee 
disability was continued.  

The veteran continued to disagree with the RO's 
determinations, and this appeal followed.  In September 2000, 
the Board remanded the case back to the RO in order that 
additional development could be undertaken.  Specifically, 
the veteran was scheduled to undergo an additional VA rating 
examination to determine the effects (if any) of any pain and 
weakness on the functional ability in his knees, and also to 
determine if he had arthritis in either knee which was 
related to the service-connected disabilities.  The 
examination was conducted in March 2002, and the case has 
been returned to the Board for resolution.  

The veteran's left and right knee disabilities have been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5259 (2001), respectively.  As a 
general matter, regulations provide in substance that where 
no specific rating criteria address the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See 38 C.F.R. § 4.20 (2001).  In the 
present case, the veteran's currently assigned 10 percent 
evaluations are based primarily on his complaints of 
intermittent residual pain causing slight limitation of 
motion on flexion, bilaterally.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
Diagnostic Code 5257, a 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2001), a 10 
percent evaluation is assigned for symptomatic residuals of 
removal of semilunar cartilage.  Under those criteria, a 10 
percent evaluation is the only rating available.  The 
veteran's right knee disability, which involves both meniscus 
repair and anterior cruciate ligament reconstruction, is 
currently evaluated under that diagnostic code.  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2001) to be potentially applicable to the veteran's 
right knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2001), 
respectively.  However, the veteran's right and left knee 
disabilities have not been shown to involve symptomatology 
consistent with those disorders.  Accordingly, inasmuch as 
the veteran's knees have not been shown to be ankylosed, and 
no impairment characterized by either malunion or nonunion of 
the tibia and fibula has been shown, such diagnostic codes 
will not be further discussed here.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2001) would still be 
available.  

The veteran first underwent a VA rating examination to 
evaluate the severity of his bilateral knee disability in May 
1997, some seven months prior to his discharge from service.  
The report of that examination discloses that with respect to 
the right knee, the veteran had sustained a twisting injury, 
and tore the ACL and menisci.  As a result, he had required 
two surgeries for repair, and was to undergo further surgery 
to complete the repair within a week.  The veteran complained 
that his right knee caused him intermittent pain, but there 
was no particular movement or action that caused pain.  He 
stated that his ability to run was intermittent.  With 
respect to the left knee, the veteran sustained an ACL tear 
during a twisting injury which required surgery.  The veteran 
subsequently underwent a second surgery due to development of 
a hematoma in the knee.  He stated that he experienced 
intermittent pain in the knee on walking.  On examination, 
the veteran was shown to have normal carriage, gait and 
posture.  He was observed to have a 5-centimeter (cm) scar 
with an axial orientation overlying each patellar tendon of 
each knee.  The scars were characterized as being well healed 
and nontender.  The veteran was shown to have tenderness 
along the lateral joint line of the right knee.  With respect 
to both knees, flexion was to 125 degrees, and extension was 
to 0 degrees.  Marked crepitus was shown in the right knee on 
movement.  The examiner concluded with diagnoses of status 
post ACL and meniscal tears of both knees, and status post 
surgical repairs for the ACL and torn menisci in both knees 
with some residual pain, especially in the right knee.  

The veteran underwent an additional rating examination in 
June 1998, some six months after his discharge from service.  
The report of that examination shows that the veteran was 
working in the local post office, and that he complained of 
experiencing pain in both knees of varying severity.  He 
stated that the left knee tended to buckle more than the 
right, but that there was no history of aggravation or flare-
up.  On examination, the veteran was observed to have a 
normal heel-toe gait, and his posture was characterized as 
"good."  Squatting up to 45 degrees was possible with 
complaints of pain.  The right knee was shown to have normal 
alignment, and there were multiple nontender surgical scars.  
Medial lateral and anterior-posterior stability was 
maintained.  Lachman and pivot shift tests were negative.  
With respect to the left knee, alignment was found to be 
normal.  There was an anterior distal scar in front of the 
knee, but there was no swelling or deformity.  The joint line 
was nontender.  McMurray test was negative, but Lachman test 
was 1+ with firm end-point.  There was some looseness of the 
lateral ligament.  The veteran was found to have range of 
motion from 0 to 130 degrees bilaterally.  

Pursuant to the Board's September 2000 Remand, the veteran 
was afforded an additional VA rating examination in March 
2002.  The report of that examination shows that the veteran 
complained that his right knee tended to give out and develop 
cramps.  In addition, he offered that his left knee was stiff 
and that the right knee tended to buckle.  The veteran 
indicated that there was no definite weakness, however, and 
that he did not take medications or exercise.  The veteran 
indicated that he "could play baseball a little, but could 
not run."  On examination, the veteran was not objectively 
shown to exhibit any pain during the course of the clinical 
examination.  He had a normal heel-toe gait, and was able to 
squat without any complaint of pain.  He repeated that 
procedure several times, according to the examiner.  There 
was no evidence of any impairment of function of movement.  

With respect to the right knee itself, alignment was normal 
without effusion.  A surgical scar was noted, and the veteran 
had what was characterized as a small area of tenderness 
anteromedially, rather than localized.  Patellar position was 
normal, and there was no tenderness on movement.  The 
mediolateral ligament was stable, but anteroposterior 
movement was loose, 1+, with a firm endpoint.  Range of 
motion was from 0 to 130 degrees without any crepitation.  
Quadriceps muscle tone was good.  Power against resistance 
was satisfactory without any pain.  There was no evidence of 
weakness or incoordination during the test.  

With respect to the left knee, the veteran had an anterior 
surgical scar.  Patellar position was normal, and there was 
no tenderness.  The mediolateral ligament was stable, with 
anteroposterior movement mildly loose, but Lachman's test was 
negative.  The joint line was not tender.  Range of motion 
was from 0 to 140 degrees, and quadriceps muscle tone was 
good.  There was no evidence of weakness or incoordination.  
X-rays of both knees were conducted, and the veteran was not 
shown to have arthritis in either knee.  The examiner 
concluded with diagnoses of history of injury to both knees 
on different occasions; status post anterior cruciate 
ligament reconstruction, left knee, and also medial 
collateral ligament repair.  Right knee hematoma drainage and 
evacuation.  The examiner went on to state that he had 
reviewed the relevant evidence contained within the veteran's 
claims file.  He stated that there was no evidence of 
weakness or incoordination during the examination.  Further, 
the examiner stated that there was no evidence of pain during 
the examination.  The examiner indicated that the veteran had 
given a history of functional loss due to pain and that he 
was unable to run.  There was no loss of motion or stiffness 
in the joint, however.  In addition, there was no history of 
flare-up, and the veteran reportedly participated in sports 
to some extent.  

After applying the applicable rating criteria to the evidence 
of record, the Board concludes that the initially assigned 10 
percent disability ratings for the veteran's right and left 
knee disabilities are appropriate.  The Board also finds that 
the preponderance of the evidence is against assignment of 
higher ratings under any diagnostic code.  The Board observes 
that at 38 C.F.R. § 4.71, Plate II (2001), "normal" range 
of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  Here, the veteran has been consistently 
found to have nearly full range of motion in both knees.  
Prior to his discharge in December 1997, the veteran was 
found to have lost approximately 15 degrees of flexion in his 
knees, with full extension bilaterally in May 1997.  Later, 
in June 1998 after his discharge from service, he was shown 
to have from 0 degrees of extension to 130 degrees of flexion 
bilaterally.  Most recently, the veteran has been shown to 
have range of motion from 0 to 130 degrees and from 0 to 140 
degrees in his right and left knees, respectively.  The Board 
considers such range of motion to be essentially normal, and 
in any event, the veteran would not be entitled to receive a 
compensable evaluation under the provisions of either 
Diagnostic Code 5260 or 5261, because flexion in either knee 
has not been shown to be limited to 45 degrees, and extension 
in either knee has not been shown to be limited to 10 
degrees.  

Further, while it is somewhat unclear as to whether the 
looseness attributed to anteroposterior movement is 
commensurate with "recurrent subluxation or lateral 
instability" as contemplated under Diagnostic Code 5257, 
there has been no showing that the veteran has experienced 
any such symptomatology.  It appears that given that the 
veteran has undergone meniscus repair of the right knee and 
ACL repair in both knees, the provisions of Diagnostic Code 
5259 are most analogous to his symptoms.  Under that 
diagnostic code, a 10 percent evaluation is warranted for 
knees which are symptomatic following removal of semilunar 
cartilage.  Here, the veteran has not been shown to have 
demonstrated any functional limitation due to pain or 
weakness, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 
would not appear to be applicable in this situation.  See 
DeLuca, supra.  Moreover, the veteran has not been shown to 
have arthritis in either knee, and he would not therefore be 
entitled to additional separate disability ratings for that 
disability under either Diagnostic Code 5003 or 5010.  

In sum, the veteran's objectively demonstrated symptomatology 
has not been shown to be of the degree of severity as he has 
reported.  Accordingly, the Board must find that the 
initially assigned 10 percent evaluations for the right and 
left knee disabilities are appropriate and that the 
preponderance of the evidence is against assignment of 
evaluations in excess of 10 percent under any diagnostic 
code.  In reaching these determinations, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  The 
veteran's appeal with respect to both issues is therefore 
denied.  

Although the Board has denied the veteran's claims for 
evaluations in excess of 10 percent for his right and left 
knee disabilities, it is not precluded from consideration of 
his claims on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2001) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  There has been no showing, 
however, that the service-connected right and left knee 
disabilities have caused marked interference with employment, 
have necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran does not appear to have undergone 
treatment for his knee disabilities following his discharge 
from service, and that he is currently fully employed.  The 
Board does not dispute the veteran's contentions that he may 
experience pain in his knees.  Even so, such pain has been 
taken into consideration in the decisions to assign the 
initial 10 percent disability evaluations for each knee.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's left 
and right knee disabilities.  The Board has not found, 
however, such disabilities to be of such degree of severity 
as to warrant assignment of higher ratings on a schedular 
basis.  Likewise then, referral for consideration for 
extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

The initially assigned 10 percent evaluation for residuals of 
a right knee injury, status post meniscus repair and anterior 
cruciate ligament reconstruction, is appropriate, and 
entitlement to an evaluation in excess of 10 percent for that 
disability is denied.  

The initially assigned 10 percent evaluation for residuals of 
a left knee injury, status post anterior cruciate ligament 
repair, is appropriate, and entitlement to an evaluation in 
excess of 10 percent for that disability is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

